BLD-410                                                        NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  ___________

                                       No. 13-2490
                                       ___________

                                   DANIEL L. SPUCK,
                                               Appellant

                                            v.

                      CLEARFIELD COUNTY, PENNSYLVANIA
                       ____________________________________

                     On Appeal from the United States District Court
                        for the Western District of Pennsylvania
                             (D.C. Civil No. 3:13-cv-00046)
                       District Judge: Honorable Kim R. Gibson
                      ____________________________________

   Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B) or Possible
         Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                    August 29, 2013

        Before: HARDIMAN, GREENAWAY, JR., and SCIRICA, Circuit Judges

                            (Opinion filed: September 4, 2013)
                                        _________

                                        OPINION
                                        _________

PER CURIAM

        Daniel Spuck, proceeding in forma pauperis, appeals pro se the dismissal of his

complaint. For the reasons that follow, we will summarily affirm. See LAR 27.4; I.O.P.

10.6.
       Spuck filed a complaint under 42 U.S.C. § 1983 alleging various civil rights

infractions against past and present Clearfield County officials. Spuck’s claims all relate

to conduct during his 1996 criminal trial. Acting prior to service, the Magistrate Judge

issued a report and recommendation that the complaint be dismissed for failure to state a

claim. 28 U.S.C. § 1915(e)(2)(b)(ii); see also 28 U.S.C. § 1915A. The Magistrate

Judge’s report identified five claims, 1 all but one of which were barred by Heck v.

Humphrey, 512 U.S. 477 (1994). The final claim was against Judge Fredric Ammerman,

who presided over Spuck’s criminal trial in Clearfield County, for failure to discover

Spuck’s alleged medical condition. The Magistrate Judge recommended dismissal of this

claim based on the defendant’s absolute immunity or, in the alternative, because the

statute of limitations would have run long ago. Spuck filed objections and the District

Court, after de novo review, dismissed Spuck’s complaint for failure to state a claim, and

denied leave to amend as futile. See Grayson v. Mayview State Hosp., 293 F.3d 103, 106

(3d Cir. 2002).

       We have jurisdiction under 28 U.S.C. § 1291. We exercise plenary review over

dismissal for failure to state a claim. See Lazaridis v. Wehmer, 591 F.3d 666, 670 (3d

Cir. 2010) (per curiam). Dismissal is appropriate where the pleader has not alleged

“sufficient factual matter, accepted as true, to state a claim that is plausible on its face.”


1
  Depending on how separately we view Spuck’s allegations that prosecutors withheld
favorable evidence, destroyed evidence, and planted false evidence, we might count more
than five; but, as we explain below, we agree with the Magistrate Judge that these claims
are all barred by Heck v. Humphrey, 512 U.S. 477 (1994).
                                               2
Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). The standard requires a two-part analysis.

First, we separate the complaint’s factual allegations from its legal conclusions; having

done that, we take only the factual allegations as true, deciding whether the plaintiff has

alleged a plausible claim for relief. See Fowler v. UPMC Shadyside, 578 F.3d 203, 210-

11 (3d Cir. 2009). We review denial of leave to amend for abuse of discretion. Great W.

Mining & Mineral Co. v. Fox Rothschild LLP, 615 F.3d 159, 163 (3d Cir. 2010). We

may affirm on any basis supported by the record. Murray v. Bledsoe, 650 F.3d 246, 247

(3d Cir. 2011) (per curiam).

       Here, the District Court’s conclusion that Heck v. Humphrey barred almost all of

Spuck’s claims was correct. The allegations include planting false evidence, failure to

swear in the jury, 2 destroying or refusing to turn over exculpatory evidence, prosecutorial

misconduct, and a claim alleging that the defendants prevented discovery of the fact that

Spuck was incompetent to stand trial. See, e.g., Long v. Atlantic City Police Dept., 670

F.3d 436, 447 (3d Cir. 2012) (Heck barred claims of conspiracy to secure an erroneous

conviction by use of perjury). These claims would all “necessarily imply the invalidity of

his conviction” – which Spuck is still litigating. 3 Heck, 512 U.S. at 487. Accordingly,


2
  Spuck’s complaint describes his entire criminal trial as defamatory because the jury was
not sworn. After careful review of his complaint, we understand this to be a challenge to
the jury’s authority to convict him rather than the tort of defamation.
3
  Spuck’s objections to the Magistrate Judge’s report and recommendations admit that the
conviction is still extant and his notice of appeal acknowledges that his post-conviction
challenges remain pending. Spuck argues that a pending reconsideration by the
Pennsylvania Superior Court means the claims are not barred by Heck. Like the District
Court, we find this argument meritless. We note that Spuck has filed numerous
                                              3
Spuck is barred from bringing them unless and until he gets a favorable termination of

the related state criminal conviction and proceedings. Id.

       The remaining issue (“remaining” in that the Heck bar would not apply) is

Spuck’s allegation that the failure to further investigate Spuck’s medical condition was a

Fourteenth Amendment due process violation of his right to appropriate medical care.

See Boring v. Kozakiewicz, 833 F.2d 468, 471 (3d Cir. 1987) (state pretrial detainees are

entitled to appropriate medical care by the Due Process Clause of the Fourteenth

Amendment). It is not entirely clear who this allegation is against, but Spuck appears to

make this allegation against Judge Ammerman, 4 a deputy sheriff, and a “John/Jane Doe”

court administrator.

       Taking as true Spuck’s allegation that failure to order additional medical

evaluation prevented discovery of Spuck’s aphasia, this is still insufficient to plausibly

establish Spuck’s entitlement to relief, because it is does not approach an allegation of

“acts or omissions sufficiently harmful to evidence deliberate indifference to serious

medical needs.” Id. (quoting Estelle v. Gamble, 429 U.S. 97, 106 (1976)). All Spuck has



unsuccessful habeas petitions, including some of the same claims we find barred by Heck
here. See In re: Daniel Luke Spuck, No. 10-2756 (3d Cir. Aug. 10, 2010)
(nonprecedential).
4
 This is not the first time Spuck has attempted to sue Judge Ammerman, though the
previous case was incorrectly captioned (inverting Judge Ammerman’s first and last
names). See Spuck v. Frederic, No. 10-4288, 415 F. App’x 358 (3d Cir. 2011)
(nonprecedential). As noted by the Magistrate Judge, Judge Ammerman has absolute
immunity from suits for damages when they arise out of his official duties. See, e.g.
Gallas v. Supreme Court of Pennsylvania, 211 F.3d 760, 768 (3d Cir. 2000).
                                              4
alleged is that someone could have ordered that Spuck be seen by a neurologist. Spuck

has not alleged that any of the defendants knew of his alleged medical condition, nor that

it would be apparent to a lay person (nor can he, as it was not diagnosed until 15 years

after the events at issue). See Farmer v. Brennan, 511 U.S. 825, 837 (1994) (analyzing

required knowledge to show “deliberate indifference”); see also Woloszyn v. County of

Lawrence, 396 F.3d 314, 321 (3d Cir. 2005) (discussing required mental state to establish

Fourteenth Amendment Due Process violation and comparing to the Farmer standard).

Spuck’s complaint demonstrates this insufficiency by repeatedly characterizing the

failure to secure additional medical treatment in 1996 as “negligent.” See Estelle, 429

U.S. at 106 (negligence insufficient in the Eighth Amendment context). For the same

reasons, we believe it was not an abuse of discretion to deny Spuck leave to amend as

futile. See Connelly v. Steel Valley School Dist., 706 F.3d 209, 217 (3d Cir. 2013)

(affirming denial of leave to amend as futile).

         For the reasons given, we will summarily affirm the judgment of the District

Court.




                                              5